NOTICE: NOT FOR PUBLICATION.
   UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION DOES NOT CREATE
          LEGAL PRECEDENT AND MAY NOT BE CITED EXCEPT AS AUTHORIZED.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

                         ARVIN PRASAD, Petitioner.

                         No. 1 CA-CR 13-0246 PRPC
                             FILED 09-18-2014


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2009-141535-001
                  The Honorable Bruce R. Cohen, Judge

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Attorney Office, Phoenix
By Diane Meloche
Counsel for Respondent

Arvin Prasad, Florence
Petitioner
                             STATE v. PRASAD
                            Decision of the Court



                       MEMORANDUM DECISION

Judge Andrew W. Gould delivered the decision of the Court, in which
Presiding Judge Margaret H. Downie and Judge Samuel A. Thumma
joined.


G O U L D, Judge:

¶1             Petitioner Arvin Prasad petitions this court for review from
the dismissal of his notice of post-conviction relief. We have considered the
petition for review and, for the reasons stated, grant review and deny relief.

¶2            A jury convicted Prasad of contributing to the delinquency of
a child, sexual assault, kidnapping, unlawful imprisonment, false reporting
to a law enforcement agency, and assault. The trial court sentenced Prasad
to an aggregate term of fourteen years’ imprisonment followed by seven
years’ probation and we affirmed his convictions and sentences on direct
appeal. State v. Prasad, 1 CA-CR 10-0186 (Ariz. App. Jul. 31, 2012). Prasad
filed a timely notice of post-conviction relief, but his counsel found there
were no colorable claims. The trial court then gave Prasad forty-five days
to file a pro per petition. Rather than file a petition for post-conviction
relief, Prasad chose to file various motions, including motions to
reconstruct the record based on Prasad’s personal belief that unidentified
portions of the trial transcript were incorrect for unidentified reasons
and/or were missing. In the ensuing months, Prasad never filed a petition
for post-conviction relief and the trial court eventually dismissed the
proceedings. Prasad now seeks review. We have jurisdiction pursuant to
Arizona Rule of Criminal Procedure 32.9(c).

¶3             Prasad argues the trial court should have granted his motions
to reconstruct the record. We deny relief because reconstruction of the
record is not a cognizable ground for relief pursuant to Rule 32.1 and the
denial of a motion to reconstruct is not reviewable pursuant to Rule 32.9.
While the petition for review presents additional issues, Prasad did not
raise those issues below. A petition for review may not present issues not
first presented to the trial court. State v. Bortz, 169 Ariz. 575, 577, 821 P.2d
236, 238 (App. 1991); Ariz. R. Crim. P. 32.9(c)(1)(ii).




                                       2
                  STATE v. PRASAD
                 Decision of the Court

¶4   We grant review and deny relief.




                          :gsh




                           3